Citation Nr: 0433623	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  99-02 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Lieberman & Mark, Attorneys at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to March 
1956.  Available service personnel records establish that the 
veteran served in combat in as member of the crew of the USS 
Saint Paul (CA-73).  In particular, these records show that 
he served in combat in engagements in Korea in December 1952 
and May to July 1953.  Accordingly, he was awarded the Korean 
Service Medal with two engagement stars.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran testified in November 1999 before a Veterans Law 
Judge, (then member of the Board).  A copy of the hearing 
transcript issued following the hearing is of record.  In 
light of the grant of this claim, the undersigned sees no 
prejudice in proceeding with the adjudication of this claim 
without the Veterans Law Judge who heard this case before the 
veteran in November 1999.

This case has been before the Board several times.  In May 
2000, it was remanded for further development, including to 
obtain records from the Social Security Administration (SSA).  
After the development had been completed, and the case was 
again sent to the Board for adjudication, the Board issued a 
decision in December 2000 denying the benefit sought on 
appeal.  The veteran appealed his claim to the U.S. Court of 
Appeals for Veterans Claims (hereinafter Court).  In January 
2002, the Court issued an order vacating the December 2000 
decision and remanding for further development in accordance 
with the Veterans Claims Assistance Act of 2000 (VCAA).

Accordingly, in October 2002, the Board undertook to develop 
the veteran's claim, under regulations then created to allow 
the Board to do so.  See 38 C.F.R. § 19.9(a)(2).  A 
development memorandum was prepared in October 2002, and the 
veteran was given notice by letter in January 2003.

The U.S. Court of Appeals for the Federal Circuit 
(hereinafter Federal Court) subsequently invalidated 
38 C.F.R. § 19.9(a)(2) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV v. Sec'y).  The Board then remanded the veteran's claim 
in September 2003, in accordance with this holding.  The 
requested development was completed by the agency of original 
jurisdiction, and the claim is now again before the Board. 

The claims file reflects that the veteran filed claims for a 
temporary total disability rating based on unemployability 
due to service connected disabilities (TDIU).  A decision was 
not rendered.  As the Board is herein granting the veteran's 
claim for service connection for rheumatoid arthritis, the 
claim for TDIU is referred to the RO for appropriate action.


FINDING OF FACT

The medical evidence establishes that the veteran is 
diagnosed with rheumatoid arthritis that had its onset during 
the veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for rheumatoid arthritis 
are met.  38 U.S.C.A. § 1110, 1154, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The Board is granting the veteran's claim for service 
connection for rheumatoid arthritis.  No additional evidence 
is required to make a determination as to this issue, and, 
hence, any failure to comply with VCAA requirements as to 
this issue would not be prejudicial to the veteran.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).  There must be evidence of a disease or injury 
and a present disability which is attributable to such 
disease or injury.  Rabideau v.  Derwinski, 2 Vet. App. 141, 
143 (1992).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  Simply stated, to establish 
service connection, there must be: (1) A medical diagnosis of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In addition, regulations provide that certain chronic 
diseases will be considered to have been incurred in service 
if manifested to a degree if 10 percent or more within one 
year from the date of separation from active service, where 
the veteran has served for 90 days or more during a period of 
war, or after December 31, 1946, even though there is no 
evidence the disease existed during service.  38 C.F.R. 
§ 3.307 (2004).  Arthritis is among the chronic diseases for 
which the presumption is granted.  38 C.F.R. § 3.309(a) 
(2004).

The veteran avers in statements and sworn testimony before 
the local hearing office sitting at the RO in May 1999 and 
before the Veterans Law Judge in November 1999 that his 
currently diagnosed rheumatoid arthritis was initially 
manifested and treated while he was on active service, and 
that he has manifested symptoms of this condition 
continuously from his active service, to the present.  The 
condition has worsened over time, to the point where he was 
medically retired from employment as a school principal in 
1990, and was awarded disability benefits from SSA in 
February 1993, effective in November 1990.

The veteran's reports of medical history and examination at 
entrance to active service in April 1952 show no complaints 
or finding of any bone or joint pathology.  Service medical 
records show the veteran was treated in April 1952 for a 
condition that was initially diagnosed as a common cold, but 
that consisted of symptoms including a fever which lasted for 
12 days.  Treatment records show that as symptoms of 
respiratory tract infection subsided, the veteran began to 
complain of joint pain, swelling, and stiffness.  X-rays were 
taken of his knees and the results were found to be normal.  
The examiners could not find any objective evidence of bone 
or joint pathology, and symptoms were relieved gradually with 
treatment of rest, heat, and exercise.  A final diagnosis of 
infectious mononucleosis was recorded, and the examiner noted 
that the joint symptoms were part of the generalized malaise 
and neurasthenia experienced by many who had been inflicted 
with the same condition.  In February 1956 the veteran was 
again hospitalized for albuminaria.  The discharge report 
shows no bone or joint complaints during this period.  Report 
of medical examination at discharge dated in March 1956 
reflects no complaints, defects, diagnoses or other findings 
of bone or joint abnormality.

Notwithstanding, the veteran avers that he received treatment 
for complaints of bone and joint pain more frequently than 
that reflected in his service medical records.  The Board 
notes that the veteran served in combat, as documented in 
available service personnel records.  These records show that 
he was at sea for more than three years, and that he 
participated in two engagements at sea while assigned to the 
USS Saint Paul (CA-73).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002).

Accordingly, the Board accepts the veteran's assertions that 
he complained of and received treatment for bone and joint 
problems during the remainder of his active service.

In terms of a current diagnosis of rheumatoid arthritis, the 
Board observes that the claims file contains numerous VA and 
non VA evaluation reports, treatment records, and medical 
expert statements indicating that the veteran currently 
manifests a bone and joint disability diagnosed predominantly 
as rheumatoid arthritis.  Private medical records, in 
particular, including those offered in support of the 
veteran's claim for SSA disability benefits, reflect a 
variance in diagnoses including fibrositis with possible 
underlying collagen disease and probable fibromyalgia 
syndrome, in addition to rheumatoid arthritis.  However, the 
medical evidence, overall, establishes unequivocally that the 
veteran has rheumatoid arthritis.  In particular, VA 
treatment records dated in April 2004 show a diagnosis of 
rheumatoid arthritis.  Similarly, a report of VA examination 
dated in June 1999 reflects a diagnosis of rheumatoid 
arthritis.  Finally, David N. Greenhaw, M.D., T. Joseph 
Putnam, M.D., Kelly Segars, Sr., M.D., and James Nakashima, 
M.D. each diagnosed the veteran with rheumatoid arthritis 
after extensive evaluation and treatment of the veteran.  
These records range in date from 1988 to 2003.  Of note, Dr. 
Segars observed in July 1990 that the veteran manifested a 
sero-negative rheumatoid arthritis, which caused his test 
results to flip-flop.

In addition, the claims file holds two statements from a 
registered nurse, Retha Bain, R.N., which document episodes 
of severe pain, swelling, and generalized muscle aches in the 
veteran's upper and lower extremities in May 2002.  Nurse 
Bain further noted that the veteran often had trouble 
performing normal activities, such as buttoning clothes, 
tying shoes, and walking.  In July 2004, she offered an 
additional statement indicating that she was treating the 
veteran and had treated him for the past eight months, seeing 
him weekly and sometimes more frequently.  She administered 
vitamin B-12 injections to him, and observed his symptoms to 
manifest as constant pain, difficulty walking and getting in 
and out of chairs, and episodes of inflammation, severe pain, 
and stiffness in the upper and lower extremities.

In light of the above, the Board finds that the medical 
evidence establishes that the veteran is diagnosed with 
rheumatoid arthritis.

Concerning a etiological link between the veteran's inservice 
complaints and treatment for a bone and joint disability and 
his current diagnoses of rheumatoid arthritis, the Board 
notes that there is a gap of over 30 years between the 
veteran's discharge from active service in 1956 and his first 
recorded complaint of and treatment for bone and joint 
pathology, in 1988.

The veteran avers, however,  that he received treatment from 
private health care providers for bone and joint problems in 
the period of time between his discharge from active service 
and 1988.  He also testified that he was refused employment 
due to his condition, specifically due to back problems 
discovered in pre-employment physicals.  The RO attempted, 
unsuccessfully, to identify and obtain these records.  
Notwithstanding, the Board finds that it may grant the 
veteran's claim without these records.

In April 1999, the veteran's treating physician, Dr. 
Greenhaw, offered the following opinion:

[The veteran] has been diagnosed with 
rheumatoid arthritis for several years.  
This patient had given history of 
treatment for joint pain while in the 
military service.  He stated that he had 
tests done at that time, but was told 
that he did not have arthritis.  He 
continued to have episodes of arthralgia 
and eventually was diagnosed several 
years later.  This should establish the 
chronicity of his rheumatoid arthritis.   
. . .   Certainly, I agree hat the 
patient has had a chronic arthritis.  
From his history, this arthritis appears 
to have been ongoing since the time of 
his military service.

In May 1999, Dr. Greenhaw augmented his opinion after having 
reviewed the veteran's service medical records:

I have reviewed military records on [the 
veteran].  Since of the age of 17, the 
patient has had problems with joint pain 
and swelling.  This has continued 
throughout the years.  I have seen [the 
veteran] on multiple occasions during the 
past several years.  He has had multiple 
blood tests and clinical evaluation in 
regard to his arthritis.  I find this 
patient to have significant rheumatoid 
arthritis and degenerative arthritis.  He 
has been under multiple treatments for 
his arthritis.  Despite this treatment, 
the patient has continued problems with 
joint swelling and pain.

My medical opinion is that [the veteran] 
has significant rheumatoid arthritis and 
degenerative arthritis.  This arthritis 
has persisted at least back from his 
military service.  This is documented in 
his military service record.

In June 1999 the veteran underwent VA examination for joints, 
at which time he was diagnosed with rheumatoid arthritis.  
The examiner offered the following opinion, which is in 
contrast to that of Dr. Greenhaw:

We cannot link the attack of arthralgia 
and proteinuria during the service to the 
current rheumatoid arthritis condition.  
The [veteran's] arthritis should have 
started several years.  We are not able 
to verify the actual date of onset of 
rheumatoid arthritis but it is unlikely 
that it stared in 1952.

However, in September 2000, Dr. Putnam offered the following 
opinion, which supports that of Dr. Greenhaw:

[The veteran] carries a diagnosis of 
rheumatoid arthritis and degenerative 
joint disease.  He had an illness while 
he was in the Military, that consisted of 
arthralgias and apparent synovitis.  He 
was treated for mononucleosis at that 
time.  From his physician's notes, while 
he was in the Military, it was noted that 
he did not have adenopathy.  This 
possibly could have been mononucleosis 
but it also could have been early 
activation of rheumatoid arthritis.  In 
my opinion, it would be very difficult to 
state that the patient did not have 
activation of his rheumatoid arthritis 
while he was in the Military.

The Board notes that Board notes that the veteran has also 
submitted the statements of witnesses attesting to their 
observations of the veteran's continued joint and bone 
complaints from the veteran's discharge from active service 
to the present time, establishing, to a degree, a continuity 
and chronicity of his symptoms.  See 38 C.F.R. § 3.303(b) 
(2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995) 
(where the determinative issue does not require medical 
expertise, lay evidence may suffice).  

For example, in April 1999, the veteran's spouse stated that 
not only did the veteran write home describing his bone and 
joint problems during his active service, but that these 
problems continued after his discharge to the present time.  
She said he described swelling in his knees and overall joint 
pain.  In 1963, after he had returned from active duty, he 
sought treatment for a right foot problem.  His legs, arms, 
and back continued to cause him pain and swelling.  She said 
he worked through the pain until 1990, when it got so bad 
that he was unable to continue working.  Eight other 
statements, dated in May 2002, are also of record, proffered 
by friends and co-workers, all of whom stated they have known 
the veteran all their lives.  These individuals attested to 
the veteran's complaints, visits to doctors, and their own 
observations of his condition including pain in continuing to 
perform carpentry work and a gradual inability to handle 
wrenches and go up and down ladders; swelling in redness in 
his hands; visible swelling in his knees, hands, and other 
parts of his body; and difficulty walking.

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

In weighing and balancing the medical expert opinions of 
record, the Board makes the following observations.  First, 
the VA examiner in June 1999 had only a portion of the claims 
file for review.  Subsequent to this date, the RO obtained 
private and further VA medical records, to include SSA 
records and records of additional treatment rendered by the 
veteran's treating physicians.  Moreover, the Board notes 
that since this examination was conducted, the veteran has 
provided lay evidence establishing the continuity and 
chronicity of his bone and joint symptoms from his discharge 
from active service in 1956 to the present date.  This 
information was not available for review by the VA examiner.  
In contrast, the veteran's treating physicians have not only 
had the benefit of the balance of the private treatment 
record to factor into their analyses-and which they have 
provided VA-but they have also treated the veteran.  

The Board finds that in light of the medical opinions 
received the issue of service connection for this claim is in 
relative equipoise.  The claim is, therefore, granted.  


ORDER

Service connection for rheumatoid arthritis is granted.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



